Interim Decision #2084

MATTER OF MANJOUKIS

In Visa Petition Proceedings
A-19758454

Decided by District Director February 18, 1971
A visa petition to accord beneficiary nonimmigrant classification as the
fiance of the United States citizen petitioner under section 101 (a) (15) (K)
of the Immigration and Nationality Act, as amended, is denied on the
ground that petitioner, who is 14 years of age, is statutorily unable to
enter into a valid marriage since under section 551.51 of the Compiled
Laws of the State of Michigan, where she resides, the marriage of a female under age 16 is void.

Petitioner is a citizen of the United States through birth at Detroit, Michigan, on March 29, 1956. In accordance with Title 8,
Code of Federal Regulations, Part 214.2 (k), a petition was filed
in behalf of the alien beneficiary, a 24 year old native and citizen
of Greece. The petition evidences that neither the petitioner nor
the beneficiary has ever been married; that the petitioner desires
and intends to marry the beneficiary within ninety days after his
arrival in the United States and that the petitioner is in fact a
citizen of the United States.
The Immigration and Nationality Act was amended by Public
Law 91-225 on April 7, 1970 and provided, inter alia, for a new
nonimmigrant classification under section 101(a) (15) as follows :
(K) an alien who is the fiancee or fiance of a citizen of the United States
and who seeks to enter the United States solely to conclude a valid marriage
with the petitioner within ninety days after entry, and the minor children of
such fiancee or fiance accompanying him or following to join him.

Petitioner, supported by her parents, represents that she spent
one year in Greece during 1969 and 1970. During her stay in that
country she met, dated and became enamored with the beneficiary. It is her intention to marry the alien, complete her education,
and in general, assume the duties of a wife. Petitioner's parents
are in complete agreement with the proposed action. It would

seem then that the petitioner does in fact intend to enter into a

705

Interim Decision #2084
marriage with the beneficiary upon his arrival in this country.
The beneficiary has not been examined, however, it appears that
he is similarly disposed.
Having established both the petitioner's and beneficiary's intentions toward marriage and finding no cause to determine that either party has been previously married, the principal portion of
the statute has been satisfied. The remaining question is whether
the petitioner and the beneficiary may enter into a valid marrige.
Since the petitioner is a resident of the State of Michigan, sections 551.1 and 551.51 of the Compiled Laws of the State of Michigan have been examined, and provide, inter alia, that:
Section 551.1—the age of consent for the purpose of marriage shall be 18
years for males and 16 years for females.
Section 551.51—the marriage by a female under age 16 is void.

The petitioner being fourteen years of age is not, by statute,
able to enter into a valid marriage with the petitioner since the
proposed marriage would be void, not voidable, and without rec-

ognition under the laws of the State wherein the petitioner resides
and intends to continue in residence.
In the absence of a finding that the petitioner is able to enter
into a valid marriage with the alien beneficiary within the requisite ninety days after his arrival in the United States, the petition
must be denied.
It is ordered that the petition seeking to classify the alien beneficiary as the fiance of a United States citizen under section
101 (a) (15) (K) of the Immigration and Nationality Act, as
mended, be and is hereby denied.

706

